Case 1:18-cv-04439-JBW-CLP Document 20 Filed 11/14/18 Page 1 of 2 PageID #: 78
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York

                                                     271 Cadman Plaza East
                                                     Brooklyn, New York 11201

                                                     November 14, 2018
By ECF

Honorable Jack B. Weinstein
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     Robert Doyle v. Douglas Palmer
                       Civ. No. 18-CV-4439 (JBW) (CLP) (E.D.N.Y.)

Dear Judge Weinstein:

        This Office represents Defendant Douglas Palmer, the Clerk of Court, in this matter in
which Plaintiff alleges that Local Rule 1.3(a) of the Eastern and Southern Districts of New York
is unconstitutional. Defendant writes in response to Plaintiff’s recently filed Amended Complaint
to respectfully inform the Court that the arguments set forth in the motion to dismiss apply with
equal force to the Amended Complaint.

        By way of background, Plaintiff’s original complaint alleged that 28 U.S.C. § 1654 violates
the Due Process clause of the Fifth Amendment and Local Rule 1.3(a) violates his rights under the
First Amendment. See Dkt. Entry No. 1, at ¶¶ 28, 29. Defendant moved to dismiss the Complaint
on the grounds that (1) Plaintiff failed to establish an applicable waiver of sovereign immunity
and thus, the Court lacks subject matter jurisdiction over his claims, and (2) even assuming the
Court has jurisdiction, 28 U.S.C. § 1654 does not violate the Fifth Amendment and Local Rule
1.3(a) does not violate Plaintiff’s First Amendment rights. See Dkt. Entry No. 12. In response,
Plaintiff filed an Amended Complaint that is substantially similar to the original complaint, except
he no longer alleges that 28 U.S.C § 1654 is unconstitutional, but rather asserts that Local Rule
1.3(a) violates both the First and Fifth Amendments. See Dkt. Entry No. 18, at ¶¶ 37, 38.

        Plaintiff’s Amended Complaint should be dismissed for the same reasons set forth in
Defendant’s motion. To the extent the Court finds that it has jurisdiction and reaches the merits
of the claims, Defendant submits that the arguments set forth in Point II equally apply to Local
Rule 1.3(a). Specifically, Local Rule 1.3(a) does not violate the Fifth Amendment because
attorneys do not constitute a suspect class and the right to practice law is not a property right
protected by the Due Process Clause. See Dkt. Entry No. 12, at pp. 12-13. Moreover, the local
rule does not violate equal protection because the requirement that a sponsor submit an affidavit
regarding an applicant’s qualifications, experience, and good moral character is rationally related
Case 1:18-cv-04439-JBW-CLP Document 20 Filed 11/14/18 Page 2 of 2 PageID #: 79



to the applicant’s fitness to practice law in the Eastern and Southern Districts of New York. See
id. at pp. 13-17.

       Accordingly, Defendant respectfully requests that the Court consider the previously filed
motion to dismiss as a motion to dismiss the Amended Complaint.

       Thank you for Your Honor’s consideration of this request.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:              /s/
                                                    Matthew J. Modafferi
                                                    Assistant U.S. Attorney
                                                    718-254-6229
                                                    Matthew.modafferi@usdoj.gov

cc: Todd C. Bank, Esq. (By ECF)
    Attorney for Plaintiff




                                               2
